DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)

The specification is objected to provided the MPEP Section 608.01(m) sets out form of claim of requirements, which states, “The claim or claims must commence on a separate physical sheet or electronic page and should appear after the detailed description of the invention. Any sheet including a claim or portion of a claim may not contain any other parts of the application or other material.” Paragraphs [0010-0024] of the specification appear to be a direct listing of the claims identified as (1)-(15), therefore the listing of claims seen in paragraphs [0010-0024] is considered to contain other parts of the application seen in paragraphs [0007]-[0009] and [0025-0026]. Further, it is considered by the examiner that any listing of claims should be presented on a separate physical sheet and should appear after the detailed description of the invention. The examiner suggests removing paragraphs [0010-0024] from the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 states the following phrase “four-fold asymmetrical shapes,” which is considered indefinite as to what is considered to be required by this claim limitation. Looking to the specification paragraph [0083] identifies Figs. 11 and 12 as exemplifying a four-fold asymmetric shape, however the specification lacks clarity otherwise in further defining what is considered to be a four-fold asymmetric shape.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by John Oles US 2961894 A (Oles).
Regarding claim 1, Oles (Figs. 1-5) discloses a crank cap assembly comprising a single crank cap (22) rotatably supporting a crankshaft (Col.2 L.40-55), wherein the crank cap assembly comprises a fastening member (16) fastened to the crank cap, a mass member (18), and an elastic rubber member (20) elastically attaching the mass member to the crank cap, the elastic rubber member includes a first rubber part arranged between the fastening member and the mass member (92) and a second rubber part (2RP) arranged between the crank cap (22) and the mass member (18), the first rubber part (92) and the second rubber part (2RP) are arranged to be aligned in the mounting direction when attaching the crank cap to an engine body, and the elastic rubber member is formed so that a length (L) in the mounting direction is longer than a maximum length in a cross-section of the elastic rubber member perpendicular to the mounting direction (Length L seen in cross-section in annotated Figure 2 is longer than a maximum length of cross-sectional segment of the seal in the vertical or perpendicular direction to the mounting direction considered to be the longitudinal axis of the shaft).
Regarding claim 4, Oles discloses the limitations of claim 1 as discussed previously, where Oles (Fig. 2) further discloses wherein the crank cap assembly includes two elastic rubber members (20), and 19the elastic rubber members are arranged at positions at equal intervals from the center of the crank cap (22) to the two sides in the direction of extension of the .

    PNG
    media_image1.png
    706
    370
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-10, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walter Griswold US 1925072 A (Griswold).
Regarding claim 1, Griswold (Fig.2) discloses A crank cap assembly comprising a single crank cap (33, right side of rubber member 26) rotatably supporting a crankshaft (14), wherein the crank cap assembly comprises a fastening member  (33 left side of rubber member 26, 38, 39 page 1 lines 

    PNG
    media_image2.png
    467
    811
    media_image2.png
    Greyscale

Griswold discloses in figure 2 a rubber member 26 with first and second rubber parts; Griswold however is not explicit in that the elastic rubber member is formed so that a length in the mounting direction is longer than a maximum length in a cross-section of the elastic rubber member perpendicular to the mounting direction. The examiner however considers it reasonably obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the rubber element of Griswold such that a length in the mounting direction is longer than a maximum length in a cross-section of the elastic rubber member perpendicular to the mounting direction provided the examiner considers the rubber member of Griswold to also prevent a balance in the left-right direction of Griswold from deteriorating much in the same manner as described to be the functional benefit described by the applicant in paragraph [0051] of the specification. Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the proportions of the rubber member of Griswold provided the courts have established prior precedent that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device n Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), 
Regarding claim 2, Griswold discloses the limitations of claim 1 as discussed previously where Griswold further discloses wherein the elastic rubber member (26) is formed as an integral member in which the first rubber part (1RP) and the second rubber part (2RP) are connected by a connecting part (CP), and includes a circumferential groove (CG) extending at least partially in the circumferential direction at the connecting part, and the mass member is configured to include a plate shaped part (P) fit in the circumferential groove.
Regarding claim 3, Griswold discloses the limitations of claims 1 and 2 as discussed previously, where Griswold further discloses wherein the mass member (27) further includes a weight (W) provided at the circumference of the plate shaped part (P), and the connecting part (CP) has two parallel side surfaces extending in parallel and the plate shaped part of the mass member includes an opening of a shape complementary with the parallel side surfaces of the connecting part (plate shaped part P of mass 27 is annular such that the inner circumferential surfaces of the plated shaped portion P of mass 27 form an opening which is in a shape complimentary with the parallel side surfaces of the connecting part CP of rubber member 26).
Regarding claim 6, Griswold discloses the limitations of claim 1 as discussed previously where Griswold (Annotated Fig.2 seen above) further 
Regarding claim 8, Griswold discloses the limitations of claim 1 as discussed previously where Griswold (Annotated Fig.2 seen above) further discloses wherein the elastic rubber member (26) is arranged so that at least one of the first rubber part (1RP) or the second rubber part (2RP) contacts the mass member (27) on at least part of the side surface of the first rubber part or the second rubber part.
Regarding claim 9, Griswold discloses the limitations of claims 1 and 8 as discussed previously where Griswold (Annotated Fig.2 seen above) further discloses wherein the fastening member (33, left side) is formed so as to contact a side surface of the first rubber part (1RP) at the opposite side to the side surface of the first rubber part contacting the mass member (27).
Regarding claim 10, Griswold discloses the limitations of claim 1 as discussed previously where Griswold (Annotated Fig.2 seen above) further discloses wherein at least one of the first rubber part (1RP) 20and the second rubber part (2RP) is formed at least partially in a tubular shape (it is understood by the examiner that the rubber member 26 forms a solid of revolution about the shaft such that the 1st and 2nd rubber parts form 
Regarding claim 14, Griswold discloses the limitations of claim 1 as discussed previously where Griswold (Annotated Fig.2 seen above) further discloses wherein the fastening member (33 left side of rubber member 26, 38, 39 page 1 lines 87-99)  includes a mounting part (28, 37) attached to the crank cap (33 right side of rubber member 26) and a supporting part (right side surface of element 33 which is positioned to left of rubber member 26) contacting the first rubber part (1RP) and supporting the first rubber part, and the fastening member is formed so that the supporting part is positioned away from the crank cap in the mounting direction compared with the mounting part (right side surface of element 33 to the right of element 26 is positioned further from crank cap considered to be element 33 on right side of element 26, such that supporting part is positioned away from the crank cap in the mounting direction compared with the mounting part (28, 37).
Regarding claim 15, Griswold discloses the limitations of claim 1 as discussed previously where Griswold (Annotated Fig.2 seen above) further discloses wherein the mass member includes a plate shaped part (P) including a part arranged between the first rubber part (1RP) and the second rubber part (2RP), and a weight (W) provided around the plate shaped part, .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold US 1925072 A (Griswold) in view of Matsumoto et al. US 4362341 A (Matsumoto).
Regarding claim 7, Griswold discloses the limitations of claim 1 as discussed previously.
Griswold fails to disclose wherein in the elastic rubber member, at least one of the first rubber part or the second rubber part includes a groove extending in the mounting direction or in the direction perpendicular to the mounting direction, on the side surface thereof.
Matsumoto (Figs. 3-7) however discloses wherein in an elastic rubber member (18), at least one of the first rubber part or the second rubber part includes a groove (19) extending in the mounting direction or in the direction perpendicular to the mounting direction, on the side surface thereof (Col.2 L.36-53).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the at least one .

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griswold US 1925072 A (Griswold) in view of Pierce et al. US 2764038 A (Pierce).
Regarding claim 11, Griswold discloses the limitations of claim 1 as discussed previously.
Griswold fails to disclose wherein the first rubber part and the second rubber part are formed so that the cross-sectional shapes perpendicular to the mounting direction are four-fold asymmetrical shapes.
Pierce (Figs. 1 and 1A) however discloses a crank cap assembly   wherein the first rubber part (21c) and the second rubber part (21b) are formed so that the cross-sectional shapes perpendicular to the mounting direction are four-fold asymmetrical shapes (Figs. 1 and 1A depict a cross-sectional view which is perpendicular to a mounting direction considered to be the longitudinal axis of the shaft. Where the cross-sectional shape of the seal seen in figures 1 and 1A is asymmetric across both horizontal and vertical planes such that the left and right side are each asymmetric relative to one another, thus establishing two points of asymmetry. As, well as the 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the seal of Griswold such that the first rubber part and the second rubber part are cross-sectional shapes perpendicular to the mounting direction are four-fold asymmetrical shapes provided the courts have held that the configuration of a claimed apparatus was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed apparatus was significant In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). For further consideration please see MPEP section 2144.04 IV. B.
Regarding claims 12 and 13, Griswold discloses the limitations of claim 1 as discussed previously.
Griswold fails to disclose wherein the fastening member includes at its surface a fitting groove having a complementary shape with the cross-sectional shape of the first rubber part, and the first rubber part is attached to the fastening member so as to fit in the fitting groove provided at the fastening member; wherein the crank cap includes at its surface a fitting groove having a complementary shape with the cross-sectional shape of the 
Pierce (Figs. 2 and 3) however discloses a crank cap assembly wherein a fastening member (41, 63) includes at its surface a fitting groove having a complementary shape with the cross-sectional shape of the first rubber part, and the first rubber part is attached to the fastening member so as to fit in the fitting groove provided at the fastening member (tapered surface on clamping or fastening disk 41, 63 forms a depression or groove which attaches to first rubber part 35, 35’ as to act as a bumper for the first rubber part); wherein the crank cap (3) includes at its surface (39) a fitting groove having a complementary shape with the cross-sectional shape of the second rubber part (33, 33’), and the second rubber part is attached to the crank cap so as to fit in the fitting groove provided at the crank cap (Col.3 L.61-Col.4 L.40, tapered surface on hub surface 39 forms a depression or groove which attaches to the second rubber part 33, 33’ as to act as a bumper for the second rubber part).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the crank cap assembly of Griswold by the disclosure of Pierce such that the fastening member and crank cap are each formed with grooved which attach to the first and second rubber parts in order to provide increased resistance to a .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  
Neither Griswold, Pierce nor any of the prior art considered by the examiner renders obvious the limitations of claim 5 when combined with the limitations of claims 1 and 4.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DE 1123511 B discloses a mass member connected between a fastening member and a crank cap through an elastic member.
JP 59059525 U discloses a crank cap assembly with an elastic member positioned between a weight and a fastening member.
JP 59156147 U discloses elastic member positioned between crank cap and fastening member.
US 20050109306 A1 discloses a plate with fastening member for securing an elastic element.
US 20190186594 A1 similar invention with common inventor and insufficient prior art date.
US 20210010561 A1 has single fastening member with two supporting members for securing two first elastic portions, however the document has an insufficient prior art date.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747